Justice Law Center
ORDER OF REFERRAL TO DISCIPLINARY BOARD
This is a petition under SCR 111 concerning attorney Alexis Plunkett, based on her conviction of possession of a portable telecommunication device by a prisoner, a felony in violation of NRS 212.165. For purposes of SCR 111, the felony conviction is a "serious crime." SCR 111(6). Normally, upon being informed that an attorney has been convicted of a "serious crime," this court is required to impose an immediate temporary suspension and refer the attorney to the appropriate disciplinary board for a hearing to determine the extent of the discipline to be imposed. SCR 111(7), (8). But here, a temporary suspension is unnecessary because Plunkett is currently suspended from the practice of law under SCR 102(4)(b). In re Discipline of Plunkett, Docket No. 78337 (Order Imposing Temporary Suspension, April 5, 2019). To the extent that Plunkett's felony conviction is not within the scope of the disciplinary proceedings already pending against her, we refer this matter to the Southern Nevada Disciplinary Board.
It is so ORDERED.